Case 1:17-cv-01357-SAG Document 91-15 Filed 10/10/19 Page 1 of 3

 

 

EXHIBIT 12

 

 
Case 1:17-cv-01357-SAG Document 91-15 Filed 10/10/19 Page 2 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

MADISION MECHANICAL, INC., et al.,

v.

THE HARTFORD FINANCIAL SERVICES,
et al.,

Plaintiffs,

Civil Action No.: 1:17-cv-01357-GLR

Defendants.

 

 

AFFIDAVIT OF GLENN A. HASLAM

 

I, Glenn A. Haslam, hereby state and affirm as follows:

1.

2,

I am over the age of eighteen years and competent to testify.

The following is based upon my personal knowledge.

I was the president of Madison Mechanical OS Corp, and Madison Mechanical, Inc. at all
times relevant to this lawsuit.

I became president of Madison Mechanical OS Corp. on December 26, 2007.

In my role as president, I oversaw all operations of the Madison entities, including the
handling of insurance and insurance claims that were submitted by a representative of our
company.

The Madison entities have a long history of working with William Franey for insurance
needs. Mr. Franey provided these services and was a key advisor to the Madison owners
for many years, including many years prior to the formal formation of Madison Mechanical

OS Corp in 2007.
Case 1:17-cv-01357-SAG Document 91-15 Filed 10/10/19 Page 3 of 3

7. Asaclose advisor to the Madison entities, Mr. Franey did not simply take orders from the
shareholders but rather offered advice, insight, and suggestions to the companies.

8. In fact, Madison purchased directors’ and officers’ liability coverage and employment
practices liability insurance at Mr. Franey’s suggestion.

9, Since at least 2009, all claims against Madison were reported through Mr. Franey or one of
his associates, To my recollection claims were never reported directly to the insurance
carrier,

10. In August of 2015, a new entity was formed named Madison Mechanical Contracting,
LLC. I have an ownership interest in this entity as well.

11. Around this same time in August of 2015, Gary Garofalo and I discussed the insurance
needs for Madison Mechanical Contracting, LLC (“MMCLLC”) with Mr. Franey. We
discussed the need for all types of insurance policies like that of Madison Mechanical, Inc.
This would include general liability, property, excess liability, worker’s compensation,

pollution, directors’ and officers’, and employers’ practices liability insurance.

I SOLEMNLY AFFIRM under the penalties of perjury and upon personal knowledge that

the contents of the foregoing paper are true.

Date Glenn A. Haslam
